Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 21, 2020

                                     No. 04-20-00392-CV

                            Sherry CAGLE n/k/a Sherry Schwartz,
                                       Appellant

                                               v.

     Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                    Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01910
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER


      Appellant’s brief was due by December 17, 2020. On that day, appellant filed a second,
unopposed motion requesting a two week extension of time to file her brief. After consideration,
we GRANT the motion and ORDER appellant to file her brief by December 31, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court